Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
3.      The drawing(s) filed on 10/29/2020  is/are: 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 accepted or 
    PNG
    media_image2.png
    23
    27
    media_image2.png
    Greyscale
 objected to by the Examiner.

Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).

Allowable Subject Matter
4.        Claims 1-8 are allowed.
5.       The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 and dependent claims 2-8 are allowed for the reason that prior art of record do not teach or suggest the claimed  medium transport device and a recording apparatus comprising the claimed medium transport device, the medium transport device comprising: 
         a first roller that applies a transporting force to a medium (see the description in paragraph [059] of roller pair 40 in Fig. 2); 
          a second roller that applies a transporting force to the medium transported from the first roller (see description in paragraph [061] of discharge roller pair 46 in Fig. 2) ; 
        a third roller that applies a transporting force to the medium transported from the second roller (see description in paragraph [070] of roller pair 43 in Fig. 2); 
a first rotor (see description in paragraph [082] of  rotational shaft 44a and gear 71 in Fig. 5) that transmits rotational torque to the third roller; 
           a first shaft (the rotational shaft 41a in the first drive embodiment as described in paragraph [087]) that is provided away from the first rotor at a first interval; and 
         a second shaft (the rotational shaft 53a as described in paragraph [091]) that is provided away from the first rotor at the first interval and at a position different from a position of the first shaft, wherein 
          a shaft center of the first shaft and a shaft center of the second shaft are positioned on a circular arc, a center of which is a rotation center of the second roller.  

    PNG
    media_image3.png
    907
    949
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    803
    949
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    820
    917
    media_image5.png
    Greyscale




Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Taketsugu et al discloses a prior art recording apparatus comprising a medium transport mechanism comprising a reverse roller (22) , a transport driving roller (40), a discharge roller (47)


    PNG
    media_image6.png
    696
    920
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    796
    906
    media_image7.png
    Greyscale



	


 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853